Citation Nr: 1626486	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) status-post surgical release, claimed as secondary to service-connected fibromyalgia.

2. Entitlement to a temporary total disability evaluation of 100 percent based on surgical or other treatment of bilateral CTS necessitating convalescence.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to April 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In a November 1999 rating decision, the RO granted service connection for chronic lower back pain and fibromyalgia. 

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) during a Board hearing in June 2016.  However, VA received notice from the Veteran and his representative that she no longer wished to appear before a VLJ.  See June 2016 VA Form 21-4138.  As such, the Veteran's scheduled Board hearing was cancelled, and the Veteran's claims are properly before the Board for appellate review.

The issue of entitlement to a temporary total evaluation of 100 percent for CTS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether bilateral CTS status-post surgical release is causally related to service-connected fibromyalgia.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral CTS status-post surgical release is proximately due to or the result of service-connected fibromyalgia.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In reference to the service connection claim on appeal, VA has fulfilled the above requirements.  In a May 2011 VCAA notice letter the Veteran was informed of the evidence needed to establish service connection.  This issue was last readjudicated in a November 2013 supplemental statement of the case (SOC).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Reasonable efforts were made to obtain all private and VA treatment records identified by the Veteran.  The Veteran's service treatment records, private and VA treatment records, and lay statements of the Veteran have been obtained and associated with the claims file.  The AOJ made numerous attempts to obtain all identified records, including VA treatment records.  The Board finds that all reasonable efforts to obtain outstanding treatment records were made.  There is no indication that further pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Analysis

Carpal Tunnel Syndrome

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a secondary basis may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
 VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

The Veteran claims that her subsequently diagnosed carpal tunnel syndrome (CTS) is related to his service-connected fibromyalgia disability.  To support her claim, the Veteran cited a medical article that stated "people who suffer from fibromyalgia are also at increased risk for developing CTS."  See February 2012 VA Form 21-4138.  There are multiple medical opinions as to whether the diagnosed bilateral CTS status-post surgical release is related to service.

The Veteran is service-connected for fibromyalgia and lumbar strain with degenerative joint disease.  August 1997 service treatment records show treatment for lower back pain attributed to lifting a heavy tire.  Approximately one month later, she was in a motor vehicle accident causing injury to her back.  July 1998 service treatment records show a diagnosis of fibromyalgia with tender points in the lower cervical region.  See also August 2012 VA Examination.

Post-service, the Veteran complained of bilateral arm pain with numbness and tingling in her hands.  To address these complaints, a private March 2011 magnetic resonance imaging study was conducted and showed mild congenital narrowing of the cervical spinal canal.  The Veteran was diagnosed with bilateral CTS confirmed by a March 2011 electromyography (EMG) and nerve conduction studies.  May 2011 VA treatment records show right carpal tunnel release procedure.  After the procedure, the treating physician noted that the Veteran's symptoms may not improve due to a history of fibromyalgia.  September 2011 VA treatment records show left carpal tunnel release procedure to treat median neuropathy.  Status-post both procedures, October 2011 VA treatment records show complaints of numbness, pain, and weakness in both hands, but median neuropathy improvement.

A May 2011 VA peripheral nerves examiner opined that it was less likely as not that the Veteran's CTS is related to service-connected fibromyalgia.  In support of this opinion, the examiner noted that although there is medical literature of increased incidences of CTS in individuals with fibromyalgia, this is attributed to a manifestation of pain complaints; and risk factors of CTS include obesity and female sex.  The examiner explained that fibromyalgia is an abnormal pain sensitivity condition with no objective anatomic abnormalities that would cause CTS, whereas CTS is a common anatomic condition.  

In contrast, in October 2012, based on a review of service treatment records, and VA and non-VA medical records, a private chiropractor opined that CTS is most likely a result of the Veteran's October 1997 motor vehicle accident during service.  As rationale, the chiropractor stated that service treatment records show an October 1997 motor vehicle accident causing injury to the cervical region and reducing the cervical curve; these injuries equate to post-whiplash syndrome; and the cervical areas of degeneration correlate to symptoms of bilateral CTS.  The chiropractor diagnosed CTS, cervical degeneration, and fibromyalgia.

The Veteran was afforded another VA peripheral nerves examination in September 2013.  The examiner opined that there was no causal or aggravation relationship between CTS and in-service events, to include the1997 motor vehicle accident and lifting a heavy tire.  As rationale, the examiner stated that if the 1997 motor vehicle accident caused CTS, then CTS would have manifested immediately after the accident; back and neck injuries do not cause CTS because CTS is a local abnormality on the wrists not attributed to neurologic back or neck pain; and the medical article the Veteran provided is merely an observation that persons with one kind of pain syndrome are likely to have other pain syndromes and does not prove causation or aggravation.  In reference to the October 2012 chiropractor opinion, the examiner stated that chiropractor opinions are not "validated to be considered in Comp. and Pen."  The examiner cited to a medical article, where the author stated that back pain and fibromyalgia do not cause CTS, but only a direct wrist injury could cause CTS.

Each of the above opinions is entitled to some probative weight because those opining explained the reasons for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  However, each opinion is also flawed.  The May 2011 VA examiner did not indicate review of the claims file, to include service treatment records, VA and non-VA medical records.  The October 2012 chiropractor opinion did not address the conflicting May 2011 VA examiner's opinion that found a negative nexus.  Although the September 2013 VA examiner provided a negative nexus opinion with rationale, the examiner erroneously indicated that the chiropractor's opinion was somehow not valid or entitled to consideration as a matter of VA law or policy. See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).  The Board is thus left with multiple, conflicting medical opinions on the question of whether the Veteran's bilateral CTS status-post surgical release is related to service, each of which has some probative value.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service); Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight," such opinion "may be given some weight based upon the amount of information and analysis it contains").  The evidence is thus approximately evenly balanced as to whether the Veteran's bilateral CTS status-post surgical release is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral CTS status-post surgical release is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral CTS, status-post surgical release, secondary to service connected fibromyalgia, is granted.

REMAND

As already noted, the Veteran is also seeking a temporary total disability rating, based on hospital treatment in excess of 21 days and/or the need for convalescence following surgery, in connection with May 2011 right carpal tunnel release and September 2011 left carpal tunnel release procedures.  

A temporary total disability rating (100 percent) will be assigned when it is established that a service-connected disability required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2015).

The Board finds that the issue of entitlement to a temporary total disability rating is inextricably intertwined with the claim for entitlement to service connection for bilateral CTS and the changed status of CTS as a now service connected disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  These issues were most recently adjudicated by the AOJ in a November 2013 supplemental SOC, in which the RO denied the temporary total disability rating claim because it found that bilateral CTS was not connected to service.  However, this current Board decision grants the claim for service connection for bilateral CTS.  Thus, the RO should reconsider the issue of entitlement to a temporary total disability evaluation of 100 percent based on surgical or other treatment of bilateral CTS necessitating convalescence in light of the grant of service connection for bilateral CTS.

Accordingly, the claim for a temporary total disability evaluation of 100 percent based on surgical or other treatment of bilateral CTS necessitating convalescence is REMANDED for the following action:

The RO should readjudicate the Veteran's claim of entitlement to a temporary total evaluation of 100 percent based on surgical or other treatment for bilateral CTS necessitating convalescence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental SOC and provided an appropriate opportunity to respond before the claim is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


